Henry, J.

1.sendina threatening letter.

— The indictment specifically charges that by the letter, the defendant threatened to accuse Vm. B. Piper of the crime of selling intoxicating . ]jqUOrg without having a license. The language of the letter is ambiguous, but parol evidence is admissible to explain its contents. People v. Braman, 30 Mich. 463, and cases there cited. Whether it contained the threat alleged was a question for the jury. If it had been written in cipher, we presume that evidence to prove the signification of the characters employed would have been admissible. A contrary doctrine would enable one to violate the statute with impunity, by making his threats in such manner, that however well understood by the parties, other evidence would be necessary to make apparent to other persons what was intended.

*68
2. sending letter oKmiAZlccvsATI0N-

*67It is contended, for defendant, that the words “ or felony” in Wag. Stat., sec. 24, p. 456, limit and explain the *68word “ crime ” with which they are conuected, and that the phrase means any crime which is a felony, and that the crime for which it is alleged the defendant threatened to prosecute Piper, being only a misdemeanor, the indictment was properly quashed. Wag. Stat., sec. 36, p. 516, declares that “ the terms ‘ crime,’ ‘ offense’ and ‘ criminal offense,’ when used in this or any other statute, shall be construed to mean any offense, as well misdemeanor as felony, for which any punishment by imprisonment or fine, or both, may, by law, be inflicted.” This section is to be found in the statute in relation to crimes and punishments, as is also that section which makes the crime for which defendant was indicted a felony. The latter precedes the former in the statute, and we presume that the Legislature, in passing the 36th section, had not forgotten that the 24th had been enacted.
If, as contended by respondent, these words “crime” and “felony” in section 24 mean the same thing, the Legislature committed a singular blunder in defining the meaning of the word crime in one section of the statute, and employing the same word in another section of the same statute in a different sense, without any indication whatever that it was used in a sense different from that which was attached to it in the section expressly defining it. While all felonies are crimes, all crimes are not felonies, heuce, if as we think clear, the Legislature intended to make the offense of sending a letter threatening to accuse one of a misdemeanor only, a felony, it was absolutely necessary to employ the word crime or some other appropriate word to embrace that class of offenses. The word felony might have been omitted because the word “ crime” embraces all felonies, but that superfluity would not be any more open to criticism than the tautology would be, if the terms “crime” and “felony” in the section mean the same thing. In either case we have superfluous words. The language of the 36 section is conclusive, that *69tbe position taken by respondent’s counsel is wholly untenable.
The judgment of the circuit court is reversed and cause remanded.
All concurring.
Remanded.